Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly added claims 21-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, III et al. (US 20150081234 A1; cited in IDS; hereinafter “Schweitzer”) in view of ZHANG et al. (CN 104931858 A; machine translation provided; hereinafter “ZHANG”).

	Regarding claim 1, Schweitzer teaches an auto-calibrating fault detection system (i.e., “Fault location using traveling waves in an electric power delivery system according to the embodiments herein uses line parameters that are adjusted”; see Abstract), comprising: 
a datastore configured to store at least one physical parameter of a powerline (i.e., “a database 1528 containing electric power line properties for each transmission line and/or each section of each transmission line, such as impedances, resistances, propagation times, reactances, lengths, and/or the like”; see [0110]); 
a traveling wave-based fault detection system configured to calculate fault location information based, at least in part, on: arrival times of traveling waves from a detected fault, and the at least one stored physical parameter of the powerline (i.e., “Two-end fault locating methods, which may be referred to herein as Type D methods, may use a time difference between the first (front) traveling waves captured at both terminals along with the line length and wave propagation velocity to compute the fault location”; see [0040]); 
a reporting system configured to generate a fault location report based on the calculated fault location information (i.e., “The TWFL systems normally provide fault location information in a post-event fashion by analyzing current or voltage oscillograms--also known as event reports--from the fault”; see [0028]).
Schweitzer does not explicitly disclose: 
a calibration subsystem configured to receive a confirmed location of the fault, and adjust the stored physical parameter based on a difference between the calculated location of the fault and the confirmed location of the fault.
But ZHANG teaches:
a calibration subsystem configured to receive a confirmed location of the fault (i.e., “includes the self-adjustment of the correction coefficient… Input the current weather value and the actual distance to fault”), and adjust the stored physical parameter based on a difference between the calculated location of the fault and the confirmed location of the fault (i.e., “When the judgment results are inconsistent, calculate the line parameter correction value under the current weather value according to the actual fault distance; Step 5: Correct according to the line parameter Calculate the correction coefficient based on the value and the theoretical value of the line parameter; Step 6: Store the self-adjusted correction coefficient in the database”; see translation [0008]; note that the line parameter correction coefficient is a way to adjust the stored physical parameter, as 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Schweitzer in view of ZHANG, to incorporated a calibration subsystem configured to receive a confirmed location of the fault, and adjust the stored physical parameter based on a difference between the calculated location of the fault and the confirmed location of the fault., as claimed. The motivation would be to provide more accurate fault location.

	Regarding claim 2, Schweitzer further teaches:
wherein the at least one physical parameter of the powerline comprises a line length parameter (L parameter) (i.e., “such as impedances, resistances, propagation times, reactances, lengths, and/or the like”; see [0110]). 

Regarding claim 3, Schweitzer further teaches:
wherein the at least one physical parameter of the powerline comprises a traveling wave line propagation time parameter (T-parameter) (i.e., “such as impedances, resistances, propagation times, reactances, lengths, and/or the like”; see [0110]).

	Regarding claim 4, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).

wherein the reporting system is configured to generate a fault location report identifying one of: 
a calculated per-unit distance to the fault; 
a calculated physical distance to the fault; and 
estimated global positioning system (GPS) coordinates of the fault based on the calculated distance. 
However, Schweitzer is to calculate a distance to the fault (see [0040]) and report the fault location (see [0028]). It would have been obvious to one of ordinary skill in the art at the time the application was filed to configured the reporting system is configured to generate a fault location report identifying one of: a calculated per-unit distance to the fault; a calculated physical distance to the fault; and estimated global positioning system (GPS) coordinates of the fault based on the calculated distance, as claimed. The motivation would be report the location in term of a distance to a known reference point on the power line.

4.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer, in view of ZHANG and ZHU et al. (CN 104698338 A; machine translation provided; hereinafter “ZHU”).

Regarding claim 5, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s). 
Schweitzer does not explicitly disclose:
wherein the reporting system is configured to generate a fault location report identifying a tower determined to be located closest to the fault.
But ZHU teaches:
generating a fault location report identifying a tower determined to be located closest to the fault (i.e., “Determine the relative position of the tower closest to Y, you can determine that the failure point is located near the relative position of the tower, and realize the location of the failure point”; see translation [0020])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Schweitzer in view of ZHANG, further in view of ZHU, to configure the reporting system to generate a fault location report identifying a tower determined to be located closest to the fault, as claimed. The motivation would be to help identify the physical fault location.

Response to Arguments
5.	The objections to the drawings have been withdrawn in view of the amendment.

6.	The claim objections for minor informalities have been	 withdrawn in view of the amendment.

7.	The claim rejections under 35 USC 112(b) have been	withdrawn in view of the amendment.

Zhang, however, teaches an adjustment to a "correction coefficient." Zhang, Paragraphs 0008, 0023. The correction coefficient of Zhang does not teach or suggest the stored physical parameter of the powerline as claimed. Instead, the correction coefficient is selected in accordance with weather conditions. See, e.g. Zhang, paragraph 0007. It seems, therefore that the "correction coefficient" of Zhang corresponds to weather conditions, and is not the claimed physical parameter of a powerline. Accordingly, certain claimed elements and limitations of the independent claim 1 are not found in the prior art as cited. By dependency, each remaining claim 2-4 is similarly patentable over the prior art as cited. Applicant respectfully requests removal of the stated rejection.
	It is respectfully submitted that Zhang not only teaches adjusting the “correction coefficient” (see e.g., translation [0008]), but also teaches adjusting a stored physical parameter of the powerline using the correction coefficient (see translation [0007], [0021] and FIG. 1). That is, Zhang teaches and suggests adjusting a physical parameter (i.e., line parameter) of a powerline based on the correction coefficient. 
The claim requires storing the physical parameter and adjusting the stored physical parameter. Here, Schweitzer teaches storing the physical parameter (see [0110]) and Zhang also teaches storing the physical parameter (see translation [0007] regarding calling the theoretical value of the line parameter). Zhang further teaches adjusting the physical parameter by adjusting the correction coefficient (see discussions above). Therefore, the combination would teaches and suggests the claimed features at issue. It is irrelevant whether “The correction coefficient of Zhang does not teach or 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857